                       UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                      Chapter 7 Bankruptcy
                                                              Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

             Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST CO.,                        Adversary Case No. 20-09037

               Plaintiff,

 vs.                                                PLAINTIFF’S STATEMENT OF
                                                  MATERIAL FACTS NOT IN DISPUTE
 CHARLES M. THOMSON,                                IN SUPPORT OF MOTION FOR
                                                       SUMMARY JUDGMENT
               Defendant.


       COMES NOW Plaintiff First Security Bank & Trust Co. (the “Bank”), by and through

its counsel, and in support of a Summary Judgment Motion filed simultaneously herewith,

respectfully submits the following State of Material Facts Not In Dispute:

       1.     On April 25, 2019, Debtor McQuillen Place Company, LLC (“Debtor”) filed a

voluntary Chapter 11 Petition in this Court.

       2.     The Chapter 11 case was converted to one under Chapter 7 eventually.

       3.     The Bank is a creditor of the Debtor, in that the Debtor owes the Bank money,

as evidenced by various promissory notes and mortgages. See Original Proof of Claim #4;

Amended Proof of Claim #4 and attached documents; Proof of Claim #23.

       4.     Defendant Charles M. Thomson (“Thomson” or “Defendant”) is an individual

residing in Floyd County, Iowa, and was and is a majority equity owner and managing

member of the Debtor.
        5.    At all times material to this proceeding, Thomson was and is an attorney

licensed to practice law in the State of Iowa. See M4SJ 1003 at 1.

        6.    Thomson has represented himself as a legal expert in this bankruptcy

proceeding. Id. at 3.

        7.    The Defendant has previously filed at least one Proof of Claim with the Clerk

of this Court, and has otherwise participated and asserted various claims and requests for

relief from this Court. See Proof of Claim #8.

        8.    The Debtor originally borrowed money from Cedar Rapids Bank & Trust

Company (“CRBT”), and the Debtor executed and delivered to CRBT various loan

documents, including note(s) and mortgage(s). See Original Proof of Claim #4 and attached

documents; Amended Proof of Claim #4 and attached documents; Proof of Claim #23.

        9.    CRBT subsequently assigned the various notes, mortgages, loans, and

transaction documents, evidencing moneys due it from the Debtor, to the Bank. See M4SJ

1002.

        10.   As part of the loan transaction between the Debtor and CRBT originally,

Thomson also executed a Commercial Guaranty (the “Guaranty”) in favor of CRBT. See

M4SJ 1001.

        11.   CRBT’s rights, remedies, powers, etc. in the Guaranty were also assigned to

the Bank such that the Bank is now the owner of the Guaranty. See M4SJ 1001 at 3 (noting

that the Guaranty “shall be binding upon and inure to the benefit of the parties, their

successors and assigns”); M4SJ 1002 at 1 (assigning the Guaranty to Bank).

        12.   As a result, the Bank is now entitled and empowered to assert any and all rights,

remedies, claims, arguments, etc., as provided in the Guaranty.
       13.     The Guaranty states that Thomson “absolutely and unconditionally guarantees

full and punctual payment and satisfaction of the Indebtedness of [Debtor] to [the Bank], and

the performance and discharge of all [Debtor’s] obligations . . . . This is a guaranty of

payment and performance and not of collection . . . . Under this Guaranty, [Defendant’s]

liability is unlimited and [Defendant’s] obligations are continuing.” M4SJ 1001 at 1.

       14.     The Guaranty states that Defendant agrees that “the Indebtedness” of Debtor

to the Bank:

       shall be superior to any claim that [Defendant] may now have or hereafter acquire
       against the [Debtor] . . . . [Defendant] hereby expressly subordinates any claim
       [Defendant] may have against [Debtor], upon any account whatsoever, to any claim
       that [the Bank] may now or hereafter have against [Debtor]. In the event of insolvency
       and consequent liquidation of the assets of [Debtor], through bankruptcy . . . the assets
       of [Debtor] applicable to the payment of the claims of both [the Bank] and [Defendant]
       shall be paid to [the Bank] and shall be first applied by [the Bank] to the Indebtedness.

M4SJ 1001 at 2–3.

       15.     The Guaranty further states that the Defendant “assign[ed] to [the Bank] all

claims which it may have or acquire against [Debtor] or against any assignee or trustee in

bankruptcy of [Debtor]” to assure that the Bank receives full payment from Debtor. Id. at 3.

       16.     The Guaranty states that Defendant “has read and fully understands the terms”

of the Guaranty and that Defendant “had the opportunity to be advised by [his] attorney”

regarding the terms of the Guaranty. Id.

       17.     Defendant also agreed in the Guaranty that the document “fully reflects

[Defendant’s] intentions and parol evidence is not required to interpret the terms of this

Guaranty.” Id.
       18.    As part of his ongoing obligations as guarantor to Debtor, Defendant provided

yearly financial statements to CRBT that Defendant certified as being true and correct. Id. at

2; see also M4SJ 1004; M4SJ 1005.

       19.    In this bankruptcy proceeding, Thomson has admitted that he signed the

Guaranty document. See M4SJ 1003 at 1.

       20.    In the financial statement Defendant tendered to CRBT, signed and dated on

November 30, 2016, Defendant acknowledged his status as guarantor of Debtor’s obligations

to CRBT (and thus the Bank). See M4SJ 1004 at 3.

       21.    Defendant has also acknowledged his guarantor status to Debtor in a prior

financial statement in 2015. See M4SJ 1005 at 5.

       22.    Defendant has also acknowledged his status as a guarantor of Debtor’s

obligations to the Bank in proceedings before the Eighth Circuit. See Appellants’ Resistance

to Motion to Dismiss at 8, Thomson v. First Sec. Bank & Tr. Co. (8th Cir. Nov. 16, 2020) (No.

20-3245) (“[I]t is undisputed that Thomson is a guarantor of the Debtor’s indebtedness . . . .”)

(attached as M4SJ 1006).

       23.    Pursuant to the terms of the Guaranty, Defendant’s claims against Debtor is

subordinate to the Bank’s claim.

       24.    Additionally, pursuant to the terms of the Guaranty, Defendant’s claims are

assigned to the Bank.
                                                                   /s/ Eric W. Lam
                                                           Eric W. Lam, AT0004416
                                                           Eric J. Langston, AT0014001
                                                           SIMMONS PERRINE MOYER BERGMAN PLC
                                                           115 Third Street SE, Suite 1200
                                                           Cedar Rapids, IA 52401
                                                           Tel: 319-366-7641; Fax: 319-366-1917
                                                           elam@simmonsperrine.com
                                                           elangston@spmblaw.com
                                                           ATTORNEYS FOR FIRST SECURITY BANK
                                                           & TRUST CO.

                                                   Certificate of Service


        The undersigned certifies, under penalty of perjury, that on this 25th day of November, 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern District of Iowa
CM/ECF system and the document was served electronically through the CM/ECF system to the parties of this
case.

                                                                     /s/ Kelly Carmichael



First Security – McQuillen/Pldgs/BA 20-09037 McQuillen – Drafts/Statement of Material Facts re M4SJ.112520.1125.ewl
